Citation Nr: 1455112	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-46 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right foot fracture and dislocation ("right foot disability") prior to June 28, 2013.  

2.  Entitlement to an evaluation in excess of 40 percent for the loss of use of the right foot as of June 28, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for residuals of a right foot fracture and dislocation and assigned a 20 percent evaluation effective March 17, 2009.

The Veteran testified before a Decision Review Officer at a March 2010 RO hearing, and a transcript of this hearing is of record.

In June 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the Appeals Management Center (AMC), on behalf of the RO in Boise, Idaho, issued a July 2013 rating decision granting service connection for the loss of use of the right foot which was previously rated as residuals of right foot fracture and dislocation and assigning a 40 percent evaluation effective June 28, 2013; and granting special monthly compensation based on the loss of use of the right foot from June 28, 2013.  The Veteran continues to appeal for a higher evaluation.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  Prior to June 28, 2013, the Veteran's service-connected residuals of a right foot fracture and dislocation is productive of the loss of use of the right foot.  

2.  As of June 28, 2013, considering the "amputation rule" contemplated by 38 C.F.R. § 4.68, the 40 percent evaluation currently assigned to the Veteran's right foot disability is the highest assignable rating under the VA Schedule for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent initial evaluation for the loss of use of the right foot have met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5167, 5284 (2014).  

2.  As of June 28, 2013, an evaluation in excess of 40 percent for the Veteran's service-connected loss of use of the right foot may not be assigned.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.68, 4.71a, Diagnostic Code 5167, 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a RO hearing in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014).  Here, during the hearing, the DRO elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in May 2009 and June 2013 for his right foot disability.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his disabilities have worsened since the June 2013 examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's residuals of a right foot fracture and dislocation have been currently evaluated as 20 percent disabling prior to June 28, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014), for "other foot injuries."  The Veteran has also been currently evaluated as 40 percent disabling as of June 28, 2013 for the loss of the use of the right foot under 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2014).  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. Id.

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Rating Code 5284 does not contain a definition of what constitutes loss of use of the foot.  The definition found at 38 C.F.R. § 4.63 for use in determining entitlement to special monthly compensation, provides that loss of use of a hand or foot for the purpose of special monthly compensation will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot. In the case of the foot, it must be determined whether balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, as the evidence discussed below will show, the Veteran's right foot disability has been appropriately evaluated under Diagnostic Code 5284.  

As background, the Veteran sustained in-service fractures of the second, third and fourth metatarsal bones and dislocation of the base of the metatarsal bone of the right foot.  He underwent an open reduction and internal fixation in his right foot.  He had a slow recovery requiring that he remain in a cast for six or seven months.  See June 2013 VA examination.  

At a May 2009 VA examination, the Veteran reported having constant pain on the dorsum of his right foot.  He said his pain was aggravated with walking and relieved by walking on the medial aspect of his right foot.  He reported having constant numbness from the mid forefoot distally on the dorsal and plantar surface of his right foot.  He said his loss of feeling in his right foot caused him to lose his balance; he did not report falling or sustaining any injuries as a result.  The Veteran said his right foot became blanched during the winter and he wore warm socks to relieve the discomfort.  The Veteran was not currently receiving any treatment for his right foot disability and he did not take any pain medication.  He did not use an assistive device or wear prescription shoes.  He did wear shoe insoles.  The Veteran reported wearing out the sole of his right shoe medially because of his walking habits.  The Veteran had stopped working in December 2008, but not specifically because of his right foot disability.  He did report experiencing moderate right foot pain at work, but no loss of time due to his right foot disability.  

Upon objective evaluation, the May 2009 VA examiner noted that the prolonged length of time the Veteran spent in a cast following his right foot surgery caused a shortening of the right Achilles tendon with limitation of extension of his right foot.  Range of motion in his ankle was normal (extension was zero degrees and flexion was 45 degrees).  Repetitive use of the right foot resulted in a mild increase in pain, but no additional limitation in range of motion.  The VA examiner noted that the Veteran had weakness, lack of endurance and mild to moderate fatigue in his right foot.  The VA examiner found that the Veteran had no breakdown or callosities of his right foot.  He was not flat-footed and had no hallux valgus.  He had a high arch, but no claw foot or other deformities.  Normal alignment was found.  Sensory examination results revealed a total sensory loss of the lateral aspect and plantar surface of the right forefoot.  The Veteran exhibited tenderness to pressure over the medial aspect of the right foot.  An x-ray revealed mild degenerative changes about the metatarsophalangeal joint of the great toe.  The VA examiner found that the Veteran had a severe injury of the right foot with fractures and dislocations of the metatarsal bones which has been partially corrected.  The VA examiner noted that the Veteran's daily activities were mild impaired because of his right foot disability.  

VA treatment records from December 2009 to September 2012 reflect the Veteran's complaints of chronic right foot pain.  He had prescriptions for Ibuprofen and Hydrocodone to treat his pain.  See November 2010 VA treatment record.  The Veteran had an antalgic gait and very high arch with lump over the fourth metacarpal.  Id.  No significant changes were found in his right foot upon x-ray.  See November 2010 VA X-ray report.  The Veteran worked as a sales manager for time share condominiums in Las Vegas.  His position required that he both walk and sit.  See December 2011.  A March 2011 VA treatment record documents the Veteran's request for a doctor's note stating that he needed to elevate his legs periodically to alleviate his pain.  A December 2011 VA treatment record reflects that the Veteran continued to report right foot pain that he treated with pain medication daily.  The VA treating physician noted that the Veteran had a normal gait and no swelling in his right foot.  

At a March 2010 RO hearing, the Veteran testified that he experienced constant numbness in his right foot from the middle to the side of his foot and into his toes.  He said the numbness made his balance "pretty bad."  When he played with his children, he would lose his balance and fall over if his children hit him on his left side and he was not prepared.  He often fell in the wintertime (five times this past winter), because he had no feeling in his right foot.  He was no longer able to play softball, football, baseball, and basketball or go mountain biking.  The Veteran said he could only go around the block when walking his dog.  He did not walk from his heel to his toe because his right foot did not flex that way since his surgery.  He had difficulty walking uphill due to his lack of flexion in his right foot.  On stairs, he held onto bannisters.  He said he had a hammer toe on his second toe.  His third and fourth toe were also stiff.  At work, the Veteran had to walk around serving customers.  When he experienced a burning sensation, he had to stop using his right foot and sit down.  This sensation occurred three to four times a shift at work on a daily basis.  Since his surgery, the Veteran said he treated his right foot pain and swelling with over the counter medication.  He now received prescription pain medication.  

At a June 2013 VA examination of the Veteran's right foot, the Veteran reported continuous burning or stinging dysthesia of the entire right foot to the ankle.  Within 10 to 15 minutes upon weight-bearing, the pain would increase and became unbearable within 30 to 45 minutes.  The Veteran also experienced increased pain with cold weather and associated blanching from cold exposure.  He had trouble with balancing independently on his right foot, because he could not sense its position.  The Veteran reported frequent cramping of the muscles of the toes.  The Veteran did not use any assistive devices.  

Upon objective evaluation, the June 2013 VA examiner noted that the Veteran had hammer toes on his right second toe.  There was no metatarsalgia, Morton's neuroma, claw foot, hallux valgus, hallux rigidus or malunion or nonunion of tarsal or metatarsal bones found.  The VA examiner found that the Veteran was unable to abduct or plantar flex any of his right toes and his dorsiflexion was markedly weakened.  While standing, the Veteran was unable to flex his toes against the floor to elevate his right forefoot.  The VA examiner found that this represented a significant loss of the normal propulsive power of the toes, especially the great toe, for normal heel to toe gait.  The VA examiner found that the Veteran had profound sensory loss to light touch, pinprick and vibration in the right foot.  Vibration sense was markedly impaired in the right great toe as compared to his left great toe.  He could not stand independently on his right foot and could not maintain his balance on his right foot alone.  The VA examiner found that this loss of balance was due to impairment of proprioception indicated by the loss of vibration sense.  The Veteran also could not push up on his right toes or perform a normal tandem walk.  The Veteran had an abnormal, steppage type gait (described as walking with a slightly wide based gait and shortened stride).  Diagnostic testing revealed degenerative arthritis in multiple joints of the right foot.  The VA examiner found that the Veteran's right foot disability precluded occupational activities that required climbing, running, high impact aerobic activities with the foot, or prolonged standing or walking.  

At a June 2013 VA examination of the Veteran's right ankle, the VA examiner noted no reports of flare-ups in the ankle.  The Veteran had only limited excursion of the foot.  Range of motion testing revealed right ankle flexion at 45 degrees and extension at zero degrees with no objective evidence of painful motion.  The Veteran did not have any additional limitation in range of motion upon repetitive use.  The Veteran did have functional loss of the right ankle exhibited by less movement than normal, disturbance of locomotion, interference with sitting, standing and weight-bearing.  The VA examiner found that repetitive use was not expected to result in additional functional impairment due to pain, instability, weakness, lack of endurance or incoordination.  There was no tenderness or pain on palpation of the right ankle.  Muscle strength was 5/5.  There was no joint instability or ankylosis.  

At a June 2013 VA examination of the peripheral nerves, the VA examiner noted symptoms in the Veteran's right lower extremity of moderate, constant pain, moderate paresthesias and/or dysthesias and moderate numbness.  The Veteran had atrophy of the intrinsic muscles of the right foot.  Sensory examination results revealed decreased results in the right foot and toes.  The Veteran had temperature instability.  The VA examiner found incomplete paralysis of the right musculotaneous nerve of a moderate severity and complete paralysis of the right posterior tibial nerve.  

The June 2013 VA examiner found, during each examination of the Veteran's right foot, ankle and peripheral nerves, that the Veteran's functioning was so diminished that amputation with prosthesis would equally serve the Veteran for his right lower extremity.  The VA examiner based his conclusion on the Veteran's inability to generate propulsive power and his resorting to a steppage type gait.  The Veteran also had a loss of proprioception and subsequent balance impairment.  The VA examiner opined that the Veteran had no remaining function in the right foot for balance or propulsion beyond that obtainable with a properly fitting below the knee prosthesis.  

Based on a careful review of all of the evidence, the Board finds that, prior to June 28, 2013, the Veteran's right foot disability is 40 percent disabling for the loss of the use of the right foot.  The Board acknowledges that the May 2009 VA examiner made no specific findings as to propulsion or balance of the Veteran's right foot (loss of propulsion power and balance impairment formed the basis for the 40 percent evaluation as of June 28, 2013).  However, at the May 2009 VA examination, the Veteran reported constant numbness and a loss of sensation in his right foot causing him to experience balance problems.  Indeed, the May 2009 VA examiner found that the Veteran had total sensory loss of the lateral aspect and plantar surface of the right forefoot.  Furthermore, the May 2009 VA examiner found weakness, lack of endurance and mild to moderate fatigue in the Veteran's right foot.

In addition, the Board finds that the Veteran's March 2010 RO hearing testimony is a competent recitation of the history of his right foot disability symptoms.  His testimony is also consistent with the medical evidence, and therefore credible.  He described being unable to walk uphill due to a lack of flexion in his right foot and using a banister on the stairs.  He had to be prepared to balance himself while playing with his children in case he was hit on the left side.  He recalled falling five times that past winter from a lack of sensation in his right foot.  The June 2013 VA examiner found that the Veteran had temperature instability, was unable to flex his toes against the floor to elevate his right forefoot and was unable to maintain his balance on his right foot alone.  Although the medical evidence prior to June 28, 2013 does not specifically find that the Veteran's propulsion and balance were as severely impaired as found by the June 2013 VA examiner, the Board finds that the Veteran's lay statements describing his functional limitations are consistent with the later medical evidence that supported a higher evaluation.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 40 percent initial evaluation is warranted for the Veteran's right foot disability prior to June 28, 2013.  

The Board considered whether the Veteran's right foot disability warranted a higher evaluation under a different diagnostic code.  See Butts v. Brown, supra.  However, a 40 percent rating is the maximum evaluation available for disabilities of one foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276- 5284.  Furthermore, the evidence does not reflect that the Veteran's right foot symptomatology manifested symptoms that would be more appropriately rated under another diagnostic code.  Id.

The Board also found that a separate evaluation for peripheral neuropathy of the right foot was not warranted as it was already encompassed by the currently assigned 40 percent evaluation.  To assign a separate evaluation would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

An evaluation higher than 40 percent for the Veteran's right foot disability prior to June 28, 2013 is also not available as discussed below.

As of June 28, 2013, the Board finds that an evaluation in excess of 40 percent for the loss of the use of the right foot is not appropriate.  To assign additional compensation for the right foot would violate the "amputation rule."  See 38 C.F.R. § 4.68.  This regulation, the "amputation rule," provides that the combined ratings for loss of the use of a foot shall not exceed the 40 percent rating provided for amputation at that level under DC 5167 (2014).  As such, while significant disability has been demonstrated in the right foot as set forth above in an exhaustive recitation of the Veteran's pertinent medical history during the appellate period, this disability is in effect contemplated by the ratings currently assigned, and increased compensation under the VA Schedule for Rating Disabilities may not be granted.

The Board has considered whether the Veteran's right foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

The Veteran's service-connected right foot disability manifests symptoms of chronic pain and numbness resulting in a loss of balance and propulsion power.  The Veteran's condition prevents him from participating in activities requiring climbing, running, high impact aerobic activities with the right foot, or prolonged standing or walking.  The Board finds that these symptoms and their resulting effects are fully contemplated by the rating schedule and the assignment of a 40 percent evaluation under Diagnostic Codes 5167 and 5284.  

Furthermore, the Board also found that the Veteran had no evidence of marked interference with employment or frequent periods of hospitalizations.  The evidence shows that the Veteran has been working with his current employer since at least 2011.  There is no evidence that his prior employment, which ended in 2008, was due to his right foot disability as the Veteran reported no loss of time from work due to such disability.  Although the Veteran currently reports symptoms of a burning sensation three to four times a day at work from prolonged standing and walking requiring him to sit down, the Veteran did not indicate that his duties at work have been affected.  There is also no evidence of hospitalization for the Veteran's right foot disability, much less frequent periods of hospitalization.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

However, given the Veteran has now been granted a 40 percent initial evaluation for his right foot under DC 5167 and 5284, he is also entitled to ancillary special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of one foot from the date of his claim.


ORDER

Entitlement to an initial 40 percent evaluation for residuals of a right foot fracture and dislocation is granted, subject to the laws and regulations governing the payment of monetary benefits.  

As of June 28, 2013, entitlement to an evaluation in excess of 40 percent for the loss of the use of the right foot is denied.  

Entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of one foot is granted prior to June 28, 2013.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


